                                             RECORD OF MAGISTRATE'S PROCEEDINGS


             UNITED STATES OF AMERICA                                               MAGISTRATE'S DOCKET #                      2:21-mj-1292 / 2:21-mj-813

                        vs                                                          DATE OF COMPLAINT                          6/17/2021 / SRV

                RANDY FRASINELLI                                                    CRIMINAL DOCKET NUMBER

                                                                                    DATE OF INDICTMENT

                                                                                    STATUTE:                                   18:1344(2) / SRV

DATE ARRESTED:       6/21/2021

                                                                 INITIAL APPEARANCE

Before               LENIHAN                        X    EDDY                       Date:          6/21/2021                   C.D. Index

Magistrate           DODGE                               LANZILLO                   Time:          1:35 pm – 1:40 pm           Tape Index:

                     KELLY                               PESTO

U. S. ATTORNEY       CINDY CHUNG

1. RIGHTS EXPLAINED

2. COMPLAINT/INDICTMENT/INFORMATION:

                     Read                           X    Summarized                 Reading waived

                     Defendant provided with a copy of the charges

                     Defendant to be provided with a copy of the charges as soon as possible

3. ACT & PENALTIES

                 X   Read                                Summarized                 Reading waived

4. COUNSEL           Defendant requested appointment                                Defendant waived appointment

                 X   Defendant represented by:      EFREM GRAIL (privately retained)

                     Defendant expects to retain:

                     Affidavit executed.

                     Not Qualified                       Qualified                  with possible requirement for partial or full payment

                     Federal Public Defender appointed

                     CJA Panel Attorney                                                                                        appointed

5. BAIL              Recommended Bond:

                     Bond Set at:

                     By Consent                          Additional Conditions Imposed:            .

                     By Magistrate

                     Bond Posted

                 X   Temporary Commitment issued                                    Final Commitment issued

                     Bond Review Hearing Set For:

                     Detention Hearing Set For:          Thursday 6/24/2021 at 9:00 am before CMJ Eddy

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

                     Preliminary Exam/Prelim Revocation Hearing:                6/24 @ 9am         Before Magistrate Judge     Eddy

ADDITIONAL COMMENTS:
